Exhibit 10.2

LOGO [g12366image001.jpg]

July 19th, 2006

Via Facsimile and Overnight Delivery

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

Attn: Joe Hete, CEO

cc:     Joe Payne, VP and General Counsel

Re: ACMI Agreement, dated August 15th, 2003 (the “Agreement”) by and between DHL
Express (USA), Inc. (the surviving corporate entity from the merger with
AIRBORNE INC.) (“DHL”) and ABX AIR, INC. (“ABX”)

CHANGE TO THE SCOPE OF SERVICES

Dear Mr. Hete,

Pursuant to the terms of the Agreement and with reference to the sections 6.2,
12.3 (c) and 12.3 (d) of the Agreement, this letter shall serve as DHL official
written notice to ABX concerning a change of scope of services resulting into
the termination of 12 DC 9 aircraft and 10 DC86 aircraft, specified by tail
number and listed below in the “Released Aircraft Statement”.

Released Aircraft Statement

 

     DC9 tail
numbers   

Termination effective as of

               DC86
tail
numbers   

Termination effective as of

1    936-31    July 19th 2006               2    948-31    July 19th 2006    1
        842    July 19th, 2006 3    901-32    July 19th 2006    2         820   
July 19th, 2006 4    987-32    July 19th 2006    3         F - 814    July 19th,
2006 5    923-31    July 19th 2006    4         F - 811    July 19th, 2006 6   
938-31    July 19th 2006    5         F - 815    July 19th, 2006 7    945-31   
July 19th 2006    6         817    July 19th, 2006 8    942-31    July 19th 2006
   7         F - 819    July 19th, 2006 9    980-32    July 19th 2006    8   
     825    July 19th, 2006 10    902-32    July 19th 2006    9         F - 826
   July 31st, 2006 11    988-32    July 19th 2006    10         F - 813    July
31st, 2006

 

DHL Express (USA), Inc.          Peter Harn

1200 South Pine Island Road,

         Senior Vice President
Airline Operations

Suite 600

Plantation, Florida 33324

  

Phone: +1 954 888-7000

www.dhl.com

      Phone:       (954) 888 7104
Fax:          (954) 888 7288
Peter.harn@dhl.com



--------------------------------------------------------------------------------

LOGO [g12366image001.jpg]

Therefore, please remove all costs related to the operation of these aircraft
from its monthly invoice, effective as of the tail number specific date of
termination. ABX is kindly requested to reveal to/discuss with a team of DHL
management within the forthcoming two weeks the impact on the Budget 2006
resulting from the termination of specific aircraft, and the recently issued
adjusted level of operations.

Please feel free to contact me should you have any questions.

Very truly yours,

LOGO [g12366image002.jpg]

Peter Harn

SVP Airline Operations

Attachment: Agreed list of aircraft to be operated for DHL Network as of
August 1st, 2006.

 

1200 South Pine Island Road

Suite 600

Plantation, FL 33324

  

Phone: +1 954 888-7000

www.dhl.com

  



--------------------------------------------------------------------------------

LOGO [g12366image001.jpg]

ABX Aircraft Retained in DHL Network as of August 1, 2006

 

    

DC9

  

DC8

  

B767

1   

N900AX

  

N812AX     F

  

N702AX

2   

N903AX

  

N816AX     F

  

N707AX

3   

N904AX

  

N828AX     F

  

N708AX

4   

N905AX

     

N709AX

5   

N906AX

     

N713AX

6   

N907AX

     

N752AX     F

7   

N908AX

     

N767AX

8   

N909AX

     

N768AX

9   

N924AX

     

N769AX

10   

N928AX

     

N773AX

11   

N929AX

     

N774AX

12   

N930AX

     

N775AX

13   

N932AX

     

N783AX

14   

N933AX

     

N784AX

15   

N934AX

     

N785AX

16   

N935AX

     

N786AX

17   

N937AX

     

N787AX

18   

N939AX

     

N788AX

19   

N941AX

     

N789AX

20   

N943AX

     

N790AX

21   

N944AX

     

N791AX

22   

N946AX

     

N792AX     F

23   

N947AX

     

N793AX

24   

N949AX

     

N794AX

25   

N951AX

     

N795AX

26   

N952AX

     

N796AX

27   

N953AX

     

N797AX     F

28   

N954AX

     

N798AX     F

29   

N955AX

     

N799AX     F

30   

N956AX

      31   

N957AX

      32   

N958AX

      33   

N959AX

      34   

N960AX

      35   

N962AX

      36   

N963AX

      37   

N964AX

      38   

N965AX

      39   

N966AX

      40   

N967AX

      41   

N968AX

      42   

N969AX

      43   

N970AX

      44   

N971AX

      45   

N972AX

      46   

N973AX

      47   

N974AX

      48   

N975AX

      49   

N976AX

      50   

N977AX

      51   

N978AX

      52   

N979AX

      53   

N981AX

      54   

N982AX

      55   

N984AX

      56   

N985AX

      57   

N986AX

      58   

N989AX

      59   

N990AX

     

 

1200 South Pine Island Road

Suite 600

Plantation, FL 33324

  

Phone: +1 954 888-7000

www.dhl.com

  